United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tulsa, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1721
Issued: June 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2009 appellant, through counsel, filed a timely appeal of the October 15,
2008 and March 4, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying her recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of total
disability commencing July 22, 2008 causally related to her April 10, 1995 employment injuries.
On appeal, appellant’s attorney asserts that the Office’s March 4, 2009 decision was
contrary to fact and law.
FACTUAL HISTORY
On April 11, 1995 appellant, then a 33-year-old rural carrier, filed a traumatic injury
claim alleging that on April 10, 1995 she sustained left arm, shoulder and neck injuries as a
result of lifting a tray of mail. The Office accepted her claim for left shoulder strain, cervical

sprain and displacement of cervical intervertebral disc without myelopathy. On March 20, 1996
it authorized an anterior cervical discectomy and fusion at C4-5 which was performed on
March 28, 1996 by Dr. Stanley Pelofsky, an attending Board-certified neurologist. Following
appellant’s employment injuries and total disability from March 28 to May 17, 1996, she
performed limited-duty work as a modified mail processing clerk.1
On July 23, 2008 appellant filed a CA-2a form alleging that she sustained a recurrence of
disability commencing July 22, 2008 due to her April 10, 1995 employment injuries. She noted
an increase in pain and a knot on her left shoulder. An attending physician advised appellant that
her left shoulder condition was due to her employment injuries.
By letter dated September 8, 2008, the Office advised appellant that the evidence
submitted was insufficient to establish a recurrence of total disability claim. It requested
additional factual and medical evidence.
A September 16, 2008 disability certificate from Dr. Claudia E. Cea, a Board-certified
family practitioner, excused appellant from work September 8 through 17, 2008. Dr. Cea
indicated that appellant could return to work on September 17, 2008 with restrictions.
An August 25, 2008 magnetic resonance imaging (MRI) scan report of the cervical spine
by Dr. Geoffrey A. Day, a Board-certified radiologist, found anterior cervical fusion at C4-5 and
moderate to severe spinal stenosis at C6-7 and to a lesser degree at C5-6 due to probable
herniated nucleus pulposus at both levels in the left paracentral region. Asymmetric left lateral
recess stenosis was found at C5-6 and C6-7. Dr. Day stated that these findings could potentially
be associated with appellant’s clinical symptoms. He also found minimal broad-based annular
disc bulging at C3-4 without significant spinal lateral recess or neural foraminal stenosis.
In a November 20, 1996 medical report, Dr. Pelofsky advised that appellant was doing
well following her recent anterior cervical microdiscectomy and fusion at C4-5. He found no
evidence of active radiculopathy or myelopathy. An MRI scan revealed postoperative changes at
C4-5 but, there was no evidence of left-sided disc herniation at C6-7. Dr. Pelofsky opined that
appellant could continue performing limited-duty work without difficulty.
In a June 30, 1996 report, Dr. C. Randall Jenkins, a Board-certified physiatrist, listed his
findings on physical examination and diagnosed right cervical trapezius, scapular pain and
paresthesias of the right forearm and degenerative discs at C3-4, C5-6 and C6-7. He stated that
appellant was status post anterior cervical discectomy and fusion at C4-5. Dr. Jenkins noted her
complaint of significant cervical, trapezius and parascapular myofascial pain. He stated that she
had a new onset of right arm paresthesias which indicated perhaps a nerve root irritation.
Dr. Jenkins, however, advised that his only finding on neurological examination was hypesthesia
in the right little finger.
1

In a November 14, 1997 decision, the Office denied appellant’s July 7, 1997 claim (Form CA-2a) for a
recurrence of disability. It found the evidence insufficient to establish that she sustained a recurrence of disability
commencing July 7, 1997 causally related to her April 10, 1995 employment injuries. By decision dated January 25,
2002, the Office denied appellant’s claim for a schedule award. The evidence was insufficient to establish that she
sustained permanent impairment to a scheduled member of the body.

2

By decision dated October 15, 2008, the Office denied appellant’s recurrence of disability
claim. It found the medical evidence of record insufficient to establish that her disability
commencing July 22, 2008 was due to her April 10, 1995 employment injuries.
On November 11, 2008 appellant requested a review of the written record by an Office
hearing representative. In a September 25, 2008 report, Dr. Pelofsky advised that appellant
sustained cervical degenerative disc disease. He indicated with an affirmative mark that the
diagnosed condition was caused by the April 10, 1995 employment injuries. Dr. Pelofsky stated
that appellant was totally disabled for four to six weeks commencing September 24, 2008. In a
December 3, 2008 report, he opined that she was totally disabled four to six weeks commencing
September 24, 2008 due to the April 10, 1995 employment injuries.
In an August 14, 2008 report, Dr. Donald R. Barney, an osteopath, reviewed a history of
appellant’s April 10, 1995 employment injuries, medical treatment and family and social
background. On physical examination, he reported limited range of motion of the cervical spine
and left shoulder and tenderness in the acromioclavicular (AC) joint bilaterally. Dr. Barney
diagnosed cervical neuropathy secondary to traumatic injury to the cervical spine, right shoulder
bursitis, rotator cuff tear, left shoulder bursitis and rotator cuff syndrome. He opined that
appellant’s shoulder and neck problems were related to her work as a clerk which involved
heavy lifting and an injury which caused a severe strain on her neck and shoulders. Dr. Barney
further opined that she developed stress, anxiety and anger as a result of her employment
injuries. Also, on August 14, 2008, he ordered occupational therapy and treatment.
On January 13, 2009 Dr. Pelofsky reiterated his prior diagnosis of cervical degenerative
disc disease. He ordered physical therapy.
In a February 18, 2009 report, Dr. Barney reviewed a history of appellant’s employment
injuries, medical treatment and family and social background. He listed his findings on physical
examination and advised that she continued to have restricted range of motion of the cervical
spine and shoulder. There was tenderness in the cervical spine to palpation and in the AC joint
bilaterally in the left shoulder. There was also crepitus in the left shoulder. Dr. Barney again
diagnosed cervical neuropathy secondary to traumatic injury to the cervical spine, right and left
shoulder bursitis, rotator cuff tear and rotator cuff syndrome. Also, on February 18, 2009 he
ordered occupational therapy.
By decision dated March 4, 2009, an Office hearing representative affirmed the
October 15, 2008 decision, finding that appellant failed to establish that she sustained a
recurrence of disability commencing July 22, 2008 causally related to her April 10, 1995
employment injuries.2

2

Following the issuance of the Office’s March 4, 2009 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office with a formal
written request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.

3

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.4
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.5
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.6
ANALYSIS
The Office accepted that appellant sustained left shoulder strain, cervical sprain and
displacement of cervical intervertebral disc without myelopathy on April 10, 1995 and
authorized an anterior cervical discectomy and fusion. Following these injuries, appellant
returned to limited light-duty work. She claimed a recurrence of total disability commencing
July 22, 2008 causally related to her accepted employment injuries. Appellant must demonstrate
either that her condition has changed such that she could not perform the activities required by
her modified job or that the requirements of the limited light-duty job changed. The Board finds
that the record contains no evidence that the limited light-duty job requirements were changed or
withdrawn or that her employment-related condition has changed such that it precluded her from
performing limited light-duty work.
Dr. Cea’s September 16, 2008 disability certificate stated that appellant was totally
disabled for work from September 8 through 17, 2008. She did not address whether appellant’s
3

20 C.F.R. § 10.5(x).

4

Id.

5

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

6

James H. Botts, 50 ECAB 265 (1999).

4

disability was causally related to the April 10, 1995 employment injuries. The Board finds that
Dr. Cea’s report is insufficient to establish appellant’s claim.
Dr. Day’s diagnostic report regarding appellant’s cervical condition is similarly
insufficient to establish her claim for a recurrence of total disability. This evidence does not
address the issue of her disability for work commencing July 22, 2008 or how any disability was
causally related to the April 10, 1995 employment injuries.
Dr. Pelofsky’s November 20, 1996 report found no evidence of active radiculopathy or
myelopathy following appellant’s authorized cervical surgery. He stated that, although
postoperative changes were found at C4-5 based on a MRI scan, there was no evidence of leftsided disc herniation at C6-7. Dr. Pelofsky addressed the initial injury accepted in this case and
not the claimed recurrence of total disability commencing July 22, 2008. This report is not
relevant to the issue of whether appellant’s disability for the claimed period was causally related
to the April 10, 1995 employment injuries. Dr. Pelofsky’s January 13, 2009 report stated only
that appellant sustained cervical degenerative disc disease and ordered physical therapy. Again,
he failed to provide any opinion addressing appellant’s disability for work commencing
July 22, 2008. The Board finds that these reports are insufficient to establish appellant’s claim.
In a September 25, 2008 report, Dr. Pelofsky indicated with an affirmative mark that appellant’s
cervical degenerative disc disease was caused by the April 10, 1995 employment injuries. He
advised that she was totally disabled four to six weeks commencing September 24, 2008.
Reports which only address causal relationship with a check mark without more by way of
medical rationale explaining how the incident caused the injury are sincerely insufficient to
establish causal relationship and are of diminished probative value.7 Dr. Pelofsky did not explain
how the diagnosed condition and total disability were caused or contributed to by the April 10,
1995 employment injuries.8 The Board finds that his report is insufficient to establish that
appellant sustained an additional cervical condition and total disability caused or aggravated by
the accepted employment injuries.
Dr. Jenkins’ June 30, 1996 report found that appellant sustained right cervical trapezius,
scapular pain and paresthesias of the right forearm and degenerative disc disease at C3-4, C5-6
and C6-7. He advised that she had a new onset of right arm paresthesias which could indicate
nerve root irritation although he only found hypesthesia in the right little finger during his
neurological examination. Dr. Jenkins did not provide any opinion addressing appellant’s
disability for work commencing July 22, 2008. The Board finds that his report is insufficient to
establish her claim.
Dr. Barney’s August 14, 2008 and February 18, 2009 reports reviewed a history of
appellant’s April 10, 1995 employment injuries, medical treatment and family and social
background. He stated that she sustained cervical neuropathy secondary to traumatic injury to
7

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

8

See Gloria J. McPherson, 51 ECAB 441 (2000) (the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).

5

the cervical spine, right shoulder bursitis, rotator cuff tear, left shoulder bursitis and rotator cuff
syndrome. Dr. Barney opined that appellant’s shoulder and neck problems were related to her
work as a clerk, which involved heavy lifting and an injury that caused a severe strain on her
neck and shoulders. He further opined that she developed stress, anxiety and anger as a result of
her employment injuries. As noted, a recurrence of disability is defined as a spontaneous change
in the accepted medical condition. Dr. Barney, however, attributed appellant’s present condition
to her lifting duties as a clerk. He did not address the issue of how the accepted April 10, 1995
employment injuries spontaneously caused or aggravated the diagnosed conditions or caused
disability for the period claimed.9
Dr. Barney’s August 14, 2008 and February 18, 2009 prescriptions ordered occupational
therapy and treatment. He did not provide any opinion addressing appellant’s disability for work
commencing July 22, 2008. The Board finds that Dr. Barney’s reports are insufficient to
establish appellant’s claim.
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related conditions or a change in the nature and extent of the
limited light-duty requirements which would prohibit her from performing the limited light-duty
positions she assumed after she returned to work.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability commencing July 22, 2008 causally related to her April 10, 1995 employmentrelated injuries.

9

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2009 and October 15, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

